  8:12-cr-00355-RFR-MDN Doc # 89 Filed: 08/31/21 Page 1 of 2 - Page ID # 230




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:12CR355

        v.
                                                                   ORDER
JOSE MATA-SOTO,

                      Defendant.


       This matter is before the Court on defendant Jose Mata-Soto’s (“Mata-Soto”) pro se
motion for compassionate release and appointment of counsel (Filing No. 87). Title 18,
section 3582(c)(1)(A)(i) authorizes federal prisoners to move the Court to “reduce [their]
term of imprisonment” for “extraordinary and compelling reasons.” But a prisoner can
only file such a motion after he “has fully exhausted all administrative rights to appeal a
failure of the Bureau of Prisons [(“BOP”)] to bring a motion on [his] behalf or the lapse of
30 days from the receipt of such a request by the warden of [his] facility, whichever is
earlier.” Id.; see also United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (denying a
defendant’s motion under § 3582(c)(1)(A) because he did not give the BOP thirty days to
respond to his request for compassionate release).

       Mata-Soto’s motion says nothing about whether he has taken any steps to exhaust
his administrative remedies or otherwise comply with § 3582(c)(1)(A)(i). Mata-Soto’s
failure to show he has complied with § 3582(c)(1)(A)(i)’s statutory prerequisites to judicial
review “presents a glaring roadblock foreclosing compassionate release at this point.” Raia,
954 F.3d at 597 (finding strict statutory compliance necessary, particularly given the
“BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s
spread”). Accordingly, Mata-Soto’s motion for compassionate release and appointment of
counsel is denied without prejudice to refiling when he can show he has met either statutory
requirement.
8:12-cr-00355-RFR-MDN Doc # 89 Filed: 08/31/21 Page 2 of 2 - Page ID # 231




   IT IS SO ORDERED.

   Dated this 31st day of August 2021.

                                         BY THE COURT:



                                         Robert F. Rossiter, Jr.
                                         Chief United States District Judge
